Name: 79/572/EEC: Commission Decision of 8 June 1979 relating to the institution of a Scientific and Technical Committee for Fisheries
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-06-23

 Avis juridique important|31979D057279/572/EEC: Commission Decision of 8 June 1979 relating to the institution of a Scientific and Technical Committee for Fisheries Official Journal L 156 , 23/06/1979 P. 0029 - 0030 Greek special edition: Chapter 04 Volume 1 P. 0140 Spanish special edition: Chapter 04 Volume 1 P. 0089 Portuguese special edition Chapter 04 Volume 1 P. 0089 **** COMMISSION DECISION OF 8 JUNE 1979 RELATING TO THE INSTITUTION OF A SCIENTIFIC AND TECHNICAL COMMITTEE FOR FISHERIES ( 79/572/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS PROGRESS IN CONSTRUCTING A COMMUNITY SYSTEM FOR THE CONSERVATION AND MANAGEMENT OF FISHERY RESOURCES REQUIRES THE ADVICE OF HIGHLY QUALIFIED SCIENTIFIC PERSONNEL , PARTICULARLY AS TO THE APPLICATION OF MARINE AND FISHERIES BIOLOGY AND FISHING TECHNOLOGY OR SIMILAR DISCIPLINES ; WHEREAS THIS ADVICE SHOULD BE CHANNELLED BY SETTING UP A PERMANENT COMMITTEE ESTABLISHED BY THE COMMISSION , HAS DECIDED AS FOLLOWS : ARTICLE 1 A SCIENTIFIC AND TECHNICAL COMMITTEE FOR FISHERIES , HEREINAFTER CALLED ' THE COMMITTEE ' , IS HEREBY ESTABLISHED BY THE COMMISSION . ARTICLE 2 1 . THE COMMITTEE MAY BE CONSULTED PERIODICALLY BY THE COMMISSION ON THE MEASURES NECESSARY TO ENSURE THE PROTECTION OF FISHING GROUNDS , THE CONSERVATION OF THE BIOLOGICAL RESOURCES OF THE SEA AND THEIR BALANCED EXPLOITATION . 2 . THE COMMITTEE SHALL PREPARE AN ANNUAL REPORT ON THE SITUATION AS REGARDS FISHERY RESOURCES , ON WAYS AND MEANS OF CONSERVING FISHING GROUNDS AND STOCKS AND ON THE SCIENTIFIC AND TECHNICAL FACILITIES AVAILABLE WITHIN THE COMMUNITY . 3 . THE COMMITTEE MAY DRAW THE ATTENTION OF THE COMMISSION TO ANY PROBLEM REFERRED TO IN PARAGRAPHS 1 AND 2 . ARTICLE 3 THE COMMITTEE SHALL BE COMPOSED OF NOT MORE THAN 25 MEMBERS . ARTICLE 4 MEMBERS OF THE COMMITTEE SHALL BE NOMINATED BY THE COMMISSION FROM HIGHLY QUALIFIED SCIENTIFIC PERSONS HAVING COMPETENCE IN THE FIELDS REFERRED TO IN ARTICLE 2 . ARTICLE 5 THE COMMITTEE SHALL ELECT A CHAIRMAN AND TWO VICE-CHAIRMEN FROM AMONG ITS MEMBERS . THEY SHALL BE ELECTED ON THE BASIS OF A SIMPLE MAJORITY OF THE MEMBERS . ARTICLE 6 1 . THE MANDATE OF A MEMBER , CHAIRMAN OR VICE-CHAIRMAN OF THE COMMITTEE SHALL HAVE A TERM OF TWO YEARS . IT SHALL BE RENEWABLE . HOWEVER , THE CHAIRMAN AND VICE-CHAIRMEN OF THE COMMITTEE MAY NOT BE IMMEDIATELY RE-ELECTED AFTER BEING IN OFFICE FOR TWO CONSECUTIVE PERIODS OF TWO YEARS . DUTIES SHALL NOT BE SUBJECT TO REMUNERATION . AFTER THE EXPIRY OF THE PERIOD OF TWO YEARS , THE MEMBERS , CHAIRMAN , OR VICE-CHAIRMEN OF THE COMMITTEE SHALL REMAIN IN OFFICE UNTIL THEIR REPLACEMENT OR THE RENEWAL OF THEIR MANDATE . 2 . WHERE IT IS IMPOSSIBLE FOR A MEMBER , CHAIRMAN OR VICE-CHAIRMAN OF THE COMMITTEE TO FULFIL HIS MANDATE , OR WHERE HE RESIGNS VOLUNTARILY , HE SHALL BE REPLACED FOR THE REMAINING TERM OF THE MANDATE IN ACCORDANCE WITH THE PROCEDURE PROVIDED IN ARTICLE 4 OR 5 . ARTICLE 7 1 . THE COMMITTEE MAY FORM WORKING GROUPS FROM AMONG ITS MEMBERS . 2 . THE MANDATE OF THE WORKING GROUPS SHALL BE TO REPORT TO THE COMMITTEE ON THE SUBJECTS REFERRED TO THEM BY THE LATTER . ARTICLE 8 1 . THE COMMITTEE AND THE WORKING GROUPS SHALL MEET AT THE INVITATION OF A REPRESENTATIVE OF THE COMMISSION . 2 . THE REPRESENTATIVE OF THE COMMISSION AS WELL AS OTHER OFFICIALS AND INTERESTED AGENTS OF THE COMMISSION SHALL TAKE PART IN MEETINGS OF THE COMMITTEE AND THE WORKING GROUPS . 3 . THE REPRESENTATIVE OF THE COMMISSION MAY INVITE INDIVIDUALS HAVING PARTICULAR EXPERTISE IN THE SUBJECT BEING STUDIED TO PARTICIPATE AT THE MEETINGS . 4 . COMMISSION DEPARTMENTS SHALL PROVIDE THE SECRETARIAT OF THE COMMITTEE AND OF THE WORKING GROUPS . ARTICLE 9 1 . THE DELIBERATION OF THE COMMITTEE SHALL RELATE TO REQUESTS FOR OPINIONS MADE BY THE REPRESENTATIVE OF THE COMMISSION . THE REPRESENTATIVE OF THE COMMISSION , IN REQUESTING THE OPINION OF THE COMMITTEE , MAY FIX A PERIOD WITHIN WHICH THE OPINION IS TO BE GIVEN . 2 . WHERE THE OPINION REQUESTED IS THE SUBJECT OF THE UNANIMOUS AGREEMENT OF THE MEMBERS OF THE COMMITTEE , THE LATTER SHALL DRAW UP COMMON CONCLUSIONS . IN THE ABSENCE OF UNANIMOUS AGREEMENT , THE VARIOUS POSITIONS TAKEN IN THE COURSE OF THE DELIBERATIONS SHALL BE ENTERED IN A REPORT DRAWN UP ON THE RESPONSIBILITY OF THE REPRESENTATIVE OF THE COMMISSION . ARTICLE 10 WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 214 OF THE TREATY , MEMBERS OF THE COMMITTEE SHALL NOT DIVULGE INFORMATION COMING TO THEIR KNOWLEDGE AS A RESULT OF THE WORK OF THE COMMITTEE WHEN THE REPRESENTATIVE OF THE COMMISSION INFORMS THEM THAT THE OPINION REQUESTED RELATES TO MATTERS OF A CONFIDENTIAL NATURE . IN THIS CASE ONLY MEMBERS OF THE COMMITTEE , THE REPRESENTATIVE OF THE COMMISSION , AND OTHER OFFICIALS AND INTERESTED AGENTS OF THE COMMISSION SHALL BE PRESENT AT THE MEETINGS . DONE AT BRUSSELS , 8 JUNE 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT